DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22,24 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geiger (US 5,916,464).

With regards to claim 22, Geiger discloses a method to control a welding-type system, comprising: performing an arc welding operation with a welding torch (method of operating a wire feed system for a welding apparatus, Fig. 1C); and at a conclusion of the arc welding operation:
detecting a first tension-compression state of an electrode wire being fed to the welding torch (as the torch is deployed, if the filler wire makes inadvertent contact with the submerged structure, the wire is automatically retracted, thereby preventing its bending, and the diver continues in positioning himself to begin the welding task, col 14, lines 16-19);
controlling a first wire drive to hold the electrode wire (wire reel 2 remains still, Fig. 1C); and
controlling an assisting wire drive to advance or retract the electrode wire based on a characteristic of the assisting wire drive to put the electrode wire in a predetermined tension- compression state (thereby reversing the position of the roller assembly, moving it forward, and extending the filler wire to its original position prior to retraction without engaging the roller assembly wire feed advancement motor, col 14, lines 22-25).
With regards to claim 24, Geiger discloses comprising controlling the first wire drive and the assisting wire drive to advance or retract the electrode wire to set the electrode wire to a first stickout distance at the welding torch and to have the predetermined tension- compression state (when ready to begin welding, the trigger on the torch is depressed momentarily by the diver, thereby reversing the position of the roller assembly, moving it forward, and extending the filler wire to its original position prior to retraction without engaging the roller assembly wire feed advancement motor, col 14, lines 20-24).
With regards to claim 29, Geiger discloses wherein the characteristic comprises a motor position (thereby reversing the position of the roller assembly, moving it forward, and extending the filler wire to its original position prior to retraction without engaging the roller assembly wire feed advancement motor, col 14, lines 22-25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger as applied to claims 22,24 and 29 above, and further in view of Mehn et al (US 2011/0220629).

With regards to claim 23, Geiger does not disclose monitoring a motor torque at one or more of the first wire drive or the assisting wire drive, the identifying of the first tension-compression state being based on the motor torque.
Mehn teaches monitoring a motor torque at one or more of the first wire drive or the assisting wire drive, the identifying of the first tension-compression state being based on the motor torque (controller may be configured to monitor motor speed to command motor torque wherein a speed error between the detected speed and the commanded speed, paragraph 0030, lines 17-25).
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of Geiger with the motor monitoring step of Mehn in order to provide a wire tension method that would allow for efficient monitoring. 

Claim(s) 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Geiger as applied to claim 22,24 and 29 above, and further in view of Ulrich et al (US 2010/0108654).

	With regards to claim 25, Geiger does not disclose controlling, via a robot controller, a movement of the welding torch; determining that the movement of the welding torch between welds is completed, the controlling of the first wire drive and the assisting wire drive to put the electrode wire in the predetermined position being in response to the determining that the movement of the welding
torch is completed.
	Ulrich et al teaches controlling, via a robot controller (controlling a computer-numerical control robot welder, paragraph 0041, lines 9-12), a movement of the welding torch ((that on-
board processing unit 138 could control travel speed if the welding process is automated, by determining an optimal welding speed and relaying this value to a fixed automation system or robot, paragraph 0041, lines 6-8); determining that the movement of the welding torch between welds is completed, the controlling of the first wire drive and the assisting wire drive to put the electrode wire in the predetermined position being in response to the determining that the movement of the welding torch is completed (based on operator input of weld characteristics or attributes, power source electrical
parameters may be determined at the robot and transmitted to the power source 110, or may be
determined at the processing unit 128 in power source. As such, work efficiencies can be maximized,
paragraph 0043, lines 16-19).
	It would have been obvious to one skilled in the art at the time the invention was made to
modify the controller of Geiger with the robot as taught by Ulrich to have a more
automated way of welding a part.
	With regards to claim 26, Ulirch et al teaches controlling the first wire drive and the assisting wire drive to put the electrode wire in a predetermined position; controlling, via a robot controller (computer-numerical control robot welder, paragraph 0041, lines 9-12), a movement of the welding torch; and controlling the first wire drive and the assisting wire drive to maintain the electrode wire in the predetermined position while the welding torch is moved (based on operator input of weld characteristics or attributes, power source electrical parameters may be determined at the robot and transmitted to the power source 110, or may be determined at the processing unit 128 in power source. As such, work efficiencies can be maximized, paragraph 0043, lines 16-19).

Claim(s) 27 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger as applied to claim 22,24 and 29 above, and further in view of Kachline et al (US 2009/0071942).

With regards to claim 27, Geiger does not disclose controlling the first wire drive and the assisting wire drive to advance or retract the electrode wire to set the electrode wire to a first stickout distance at the welding torch and to have the known tension-compression state.
Kachline et al teaches controlling the first wire drive and the assisting wire drive to advance or retract the electrode wire to set the electrode wire to a first stickout distance at the welding torch and to have the known tension-compression state (a stickout distance of the electrode is maintained in the range of about 11/4 to about 2 inches during welding, abstract lines 2-4).
It would have been obvious to one skilled in the art at the time the invention was made to modify the welding wire of Geiger with a stickout distance as taught by Kachline et al in order to provide a consistent weld with good weld quality.

Claim(s) 28 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger as applied to claims 22,24 and 29 above, and further in view of Artelsmair et al (US 6,831,251).
With regards to claim 28, Geiger does not disclose detecting an end of an electrode wire supply based on detecting a change in the first tension-compression state without a change in a commanded speed of the assisting wire drive.
Artelsmair et al teaches detecting an end of an electrode wire supply based on detecting a change in the first tension-compression state without a change in a commanded speed of the assisting wire drive (a control system 4 has a tubular sensor 31 that detects tension or pressure on welding wire 13, Fig. 3).
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of Geiger with the tension sensor of Artelsmair et al to add precision to tension control of a feed wire system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761